Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/18/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 11/18/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1).

As to claim 1, Ikeda discloses an information processing apparatus comprising:
a display including a display surface on which information is displayed, wherein a product is placed on the display surface (Fig .19-Fig. 25, ¶0193);
at least one memory configured to store instructions (¶0215); and
at least one processor configured to execute the instructions to (¶0215):
in response to determining that a time lag for a predetermined period, display a first image on the display, the first image including a predetermined display element (Fig. 19, ¶0193, “the information, processing system 100 refers to the entry LE2, and activates a television application 422 to the left of the coffee cup 421 as indicated by the reference numeral 412.” Fig. 23, Fig. 25. ¶0083, “information indicating a time lag may be included. For example, information indicating a time lag from when the user places the real object on the table 140A until the display object is displayed” ¶0176, “when the real object or the display object is recognized, the display control unit 126 may apply a specified time lag and display the provided information”);
acquires acquire a second image captured by a camera, the second image including the display element of the first image displayed on the display (Fig. 1, ¶0055, “a camera configured to image the table 140A with one lens or a stereo camera capable of imaging the table 140A with two lenses and recording depth direction information (depth information) may be used.” ¶0056, “image the table 140A” table 140A is the display.);
generate a coordinate conversion rule for converting coordinates in a third image into coordinates in the display by using a detection result of the display element in the second image (¶0075, “the recognition unit 122 recognizes the display object and the real object on the object (for example, the table 140A illustrated in FIG. 1) surface on which the display object is displayed.”¶ 0079, “at least one display object displayed on the display surface and at least one real object on the display surface which are recognized at the same timing are associated. Hereinafter, information indicating such a correspondence relation is also referred to as “correspondence relation information.”” ¶0089, “A display form and content of the provided information may be changed according to a recognition result by the recognition unit 122.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.” Position arrangement is a coordinate conversion rule.).
Ikeda does not explicitly discloses “an operation on the display is not performed for a predetermined period.”
Kim teaches “an operation on the display is not performed for a predetermined period.” (Kim, ¶0014, “perform the operation corresponding to the first manipulation if the second manipulation is not made during the predetermined time period after the first manipulation is made.” ¶0029, “a control unit which recognizes the plurality of manipulations, determines a time period between a first manipulation and a second manipulation, which is an immediate next manipulation, among the plurality of manipulations, and determines an operation to be performed based on the time period.”)
Ikeda and Kim are considered to be analogous art because all pertain to user input operation. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “determine an operation on the display is not performed for a predetermined period” as taught by Kim. The suggestion/motivation would have been in order to have capable of a continuous inputting operation (Kim, ¶0011).

As to claim 2, claim 1 is incorporated and the combination of Ikeda and Kim discloses acquire a position of the display element in the first image and a position of the display element in the second image (Ikeda, ¶0094-0095, Fig. 23-25, since the camera capture multiple images, there is a first image and a second image.) and
generate the coordinate conversion rule based on a correspondence relation between the position of the display element in the first image and the position of the display element in the second image (Ikeda, ¶0103, “the provided information may be generated based on the position of the recognized display object and/or real object.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”).

As to claim 3, claim 2 is incorporated and the combination of Ikeda and Kim discloses
wherein the display element includes a shape different from repetition of a specific pattern (Ikeda, Fig. 23, the display object is a shape different from repetition of a specific pattern.).

As to claim 6, claim 1 is incorporated and the combination of Ikeda and Kim discloses 
Ikeda, Fig. 19-Fig. 25, ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”¶0092-¶0099, ¶0099, “even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when an absolute position, size, and/or orientation are different”” the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress. In addition, even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when a time period and/or a user profile are different.”)

As to claim 7, claim 6 is incorporated and the combination of Ikeda and Kim discloses 
wherein the area to which the coordinate conversion rule is applied on the display is a portion of the display (Ikeda, Fig. 19-Fig. 25, ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.”¶0092-¶0099, ¶0099, “even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when an absolute position, size, and/or orientation are different”” the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress. In addition, even if the same real object and/or display object are recognized, the display control unit 126 may employ a different arrangement when a time period and/or a user profile are different.”)

As to claim 8, the combination of Ikeda and Kim discloses a display position adjustment method comprising:
in response to determining that an operation on a display is not performed for a predetermined period, displaying a first image on the display, the first image including a predetermined display element; acquiring a second image captured by a camera, the second image including the display element of the first image displayed on the display; and generating a coordinate conversion rule for converting coordinates in a third image-into coordinates in the display by using a detection result of the display element in the second image (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Ikeda and Kim discloses 

generating the coordinate conversion rule based on a correspondence relation between the position of the display element in the first image and the position of the display element in the second image (See claim 2 for detailed analysis.).

As to claim 10, claim 9 is incorporated and the combination of Ikeda and Kim discloses 
wherein the display element includes a shape different from repetition of a specific pattern (See claim 3 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Ikeda and Kim discloses 
causing the first image comprising the display element to be displayed in at least a portion of the area to which the coordinate conversion rule is applied on the display (See claim 6 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Ikeda and Kim discloses 
(See claim 7 for detailed analysis.).

As to claim 15, the combination of Ikeda and Kim discloses a non-transitory computer-readable storage medium storing instructions to cause a computer to execute operations comprising:
in response to determining that an operation on a display is not performed for a predetermined period, displaying a first image on the display, the first image including a predetermined display element; acquiring a second image captured by a camera, the second image including the display element of the first image displayed on the display; and generating a coordinate conversion rule for converting coordinates in a third image into coordinates in the display by using a detection result of the display element in the second image (See claim 1 for detailed analysis.).

As to claim 16, claim 1 is incorporated and the combination of Ikeda and Kim discloses 
identify the product based on the second image (Ikeda, Fig. 8, ¶0148-149).

As to claim 17, claim 1 is incorporated and the combination of Ikeda and Kim discloses display the predetermined display element on a vertex of the first image (Ikeda, Fig. 19, Fig. 23, and Fig. 25. Since the display graphics are 2D images, there are vertexes for display graphics.).

As to claim 18, claim 1 is incorporated and the combination of Ikeda and Kim discloses a placement position of the product on the display based on the coordinate conversion (Ikeda, ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object. Specifically, the display control unit 126 may control an arrangement of the provided information based on the position of the recognized display object and/or real object.” ¶0092-0096); and
display information indicating the placement position (Ikeda, Fig. 21, ¶0083, “Arrangement information is information indicating a relative arrangement between the real object and the display object. Information indicating an arrangement includes a relative direction, distance, orientation, size or the like.” ¶0088, “display control unit 126 may cause provided information corresponding to at least any of a recognized display object and real object to be displayed on the output unit 130 based on a recognition result by the recognition unit 122.” ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object. Specifically, in an environment in which a coffee cup (the real object) is put down and a web browser (the display object) is displayed, the display control unit 126 may employ an arrangement corresponding to the coffee cup, an arrangement corresponding to the web browser, or an arrangement corresponding to the coffee cup and the web browser. In addition, in the same environment, the display control unit 126 may employ an arrangement corresponding to a category “tableware,” an arrangement corresponding to a category “entertainment applications,” or an arrangement corresponding to the category “tableware” and the category “entertainment applications,””¶0091, “the user can receive the provision of information in the display form according to a position at which the real object is placed and/or a position at which the display object is displayed.”).

As to claim 19, claim 8 is incorporated and the combination of Ikeda and Kim discloses determining a placement position of the product on the display based on the coordinate conversion; and displaying information indicating the placement position (See claim 18 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Ikeda and Kim discloses determining a placement position of the product on the display based on the coordinate conversion; and displaying information indicating the placement position (See claim 18 for detailed analysis.).



Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1) and ENDO (JPH0954821 A).

As to claim 4, claim 2 is incorporated and Ikeda does not disclose 
wherein the display element is a lattice-like pattern.
Endo teaches the display element is a lattice-like pattern (Fig.7, ¶0011, ¶0046).
Ikeda and Endo are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “the display element is a lattice-like pattern” as taught by Endo. The suggestion/motivation would have been in order to perform alignment process and the pixel positions of the image on the display and the image captured by the image capturing unit are matched.

As to claim 11, claim 9 is incorporated and the combination of Ikeda and Endo discloses wherein the display element is a lattice-like pattern (See claim 4 for detailed analysis.).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of Kim (US Pub 2011/0167370 A1) and Miyahara (US Pub 2012/0062621 A1).

As to claim 5, claim 2 is incorporated and Ikeda does not disclose 
wherein the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively.
Miyahara teaches wherein the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively (Fig. 3-4, ¶0034-0035, ¶0054, “the display unit position determining part 3 detects the four corners of the display image (pattern image) of the image display device 1” ¶0055, “a point on the pattern image which is the nearest to each of the four corners of the image shot by the camera 2 b can be found, and the found points can be defined as the four corners.”)
Ikeda and Miyahara are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “the display element includes a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display” as taught by Miyahara. (Miyahara, ¶0053).

As to claim 12, claim 9 is incorporated and the combination of Ikeda and Miyahara discloses wherein the display element is a plurality of marks indicating positions of a plurality of vertexes of an area to which the coordinate conversion rule is applied on the display, respectively (See claim 5 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/
Primary Examiner, Art Unit 2613